Citation Nr: 1402294	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, depression, and a personality disorder.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, depression, and a personality disorder.  

3.  Entitlement to a total disability rating due to individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Veteran represented by: 	Veterans of Foreign Wars of the United States


WTNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia.

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran had also appealed the denials of an initial rating in excess of 20 percent for a left ankle disability and claims of entitlement to service connection for a right ankle disability, right and left knee disabilities, bilateral shoulder disability, and low back disability.  However, in an April 2013 submission, the Veteran indicated that he wished to continue his claim for service connection for mental health disability and for TDIU.  His intentions in this regard were confirmed at his June 2013 hearing.  Therefore, the orthopedic claims are no longer before the Board. 

The Veteran's claims to reopen a previously denied claim seeking service connection for an acquired psychiatric disability, to include PTSD, and of entitlement to service connection for schizophrenia, depression, and a personality disorder were adjudicated by the RO as four separate claims.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has combined the four claims into one to reopen and one for service connection as reflected on the title page.  As the Board herein reopens the service connection claim for an acquired psychiatric disability, thereby allowing for adjudication of service connection for any diagnosed psychiatric disability of record, the Board finds that this action has not prejudiced the Veteran.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A July 2002 rating decision denied a claim for service connection for PTSD, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the July 2002 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  






CONCLUSIONS OF LAW

1. The July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

 The Veteran contends that he suffers from an acquired psychiatric disability that was incurred in or aggravated by his military service.  A July 2002 rating decision denied the claim of entitlement to service connection on the basis that, while the Veteran had a diagnosis of PTSD that was attributed to his military service, his claimed stressors could not be verified. 

The Veteran did not appeal the July 2002 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013), see also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the July 2002 rating decision, additional evidence has been received in the form of VA and private treatment notes and lay statements.  The treatment evidence offers no new evidence in support of the Veteran's stressors.  However, among the lay statements is a statement from the Veteran's brother-in-law, RF.  This statement discusses the Veteran's behavior after the military as well as his reports of being assaulted during service.  While this evidence reiterates the Veteran's stressor of enduring blanket parties, no statement from RF was of record for review in association with the July 2002 rating decision.  This letter addresses an element previously lacking in the claim, i.e., evidence in support of the Veteran's claimed in-service stressor. 

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability has been received.  Therefore, the claim to reopen the claim for service connection for an acquired psychiatric disability is granted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened, and to that extent, the appeal is granted.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for PTSD; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of any current acquired psychiatric disability.  The Board observes that the Veteran's service treatment records show that in November 1966, the Veteran was seen by a psychiatrist and the Veteran has indicated that a unit transfer noted in his personnel records in January 1967 was due to his traumatic experiences in the first unit.  Therefore, the Board finds that a VA examination is necessary to assess the nature and etiology of his acquired psychiatric disability.

In addition, while treatment records specific to the Veteran's audiology and cardiac treatment have been added to the claims in recent years, the most recent VA treatment note pertinent to mental health treatment is dated in December 2008.  At his hearing, the Veteran testified to only receiving mental health treatment at the Beckley VA Medical Center (VAMC); therefore, all VA treatment notes for the Veteran from that facility dated from December 2008 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Moreover, the Veteran was not provided the appropriate VCAA notice for a claim for service connection for PTSD based on personal assault.  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal trauma without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her or him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 278 (1999).  The Veteran was sent a VCAA letter in March 2006 pertinent to his service connection claim, but it did not fully address the requirements of 38 C.F.R. § 3.304(f)(5).  Therefore, the appeal must also be remanded so that the Veteran may be sent corrective VCAA notice. 

As for the Veteran's claim of entitlement to TDIU, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to the Veteran's service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the service connection claim for an acquired psychiatric disability.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris. 

Accordingly, the case is REMANDED for the following action:

1. Issue a letter to the Veteran notifying him of the additional evidence he may submit in support of a claim for PTSD based on personal assault as outlined in 38 C.F.R. 
§ 3.304(f)(5) and the Court's decision in Patton.

2. Associate with the claims file all treatment records for the Veteran from the Beckley VAMC and any associated outpatient clinics dated from December 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:  

a. Identify all diagnoses appropriate to the Veteran's psychiatric symptoms.  The examiner should address how the symptoms meet the criteria for the diagnosis under the DSM-IV.  See 38 C.F.R. § 4.125.

If the examiner determines that a diagnosis of PTSD is not supported by the Veteran's symptomatology, the examiner must discuss the inconsistency of that finding with the treatment notes recording a diagnosis of PTSD.  Additionally, if the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis.  If the examiner finds that the Veteran's PTSD is due to an in-service personal assault, the examiner should discuss the Veteran's service personnel records, service treatment records, and post-service treatment records and any notes contained therein that supports the occurrence of such an assault.   

b. Is it at least as likely as not (i.e. a 50 percent       probability or more) that any acquired psychiatric disability is causally or etiologically a result of the Veteran's military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must          be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


